DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the after final amendment filed 02/15/2022. The claim amendment has been entered and after further amended in the Examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary S. Stern on 02/28/2022.

The application has been amended as follows: 
In claim 5, line 15: “the connection pipe” is changed to –a connection pipe--.
In claim 5, line 17: “the at least one first curved pipe portion” is changed to –wherein the connection pipe includes at least one first curved pipe portion--.
In claim 5, lines 18-19: “of gravity, the at least one second curved pipe portion” is changed to –of gravity, and at least one second curved pipe portion--.
In claim 8, line 9: “distributer” is changed to –distributor--. 


Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 02/15/2022, with respect to the amendments of claims 5-9 drawn to the allowable subject matter have been fully considered and are persuasive.  The rejections of claims 1-4 and 7 are moot. 
Allowable Subject Matter
Claims 5, 6 and 8-13 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigerant distributor… comprising: a first bifurcate flow divider… and a second bifurcate flow divider… a connection pipe… the connection pipe includes at least one first curved pipe portion… and at least one second curved pipe portion… the connection pipe further includes 2Application No. 16/636,833Reply to Office Action of December 24, 2021a first straight pipe portion located between the first bifurcate flow divider and the at least one first curved pipe portion, and connecting to the third pipe portion, and a second straight pipe portion located between the second bifurcate flow divider and the at least one second curved pipe portion, and connecting to the fourth pipe portion, wherein the connection pipe includes a third straight pipe portion disposed between the at least one first curved pipe portion and the at least one second curved pipe portion, and having a lower end connecting to the at least one second curved pipe portion, and a length Lc of the third straight pipe portion is a length of 10Dc or more and 20Dc or less” recited in claim 5; “An air-conditioning apparatus, comprising… at least three outdoor heat exchangers… connected in parallel to each other… at least one refrigerant distributor connected to inlet ports of the at least three outdoor heat exchangers, each 
The closest prior art of record (Caro; US 2005/0212287) discloses a refrigerant distributor with many of the limitations claimed, but not including the combination of technical features in the arrangement as recited above. Although it is well known to provide a refrigerant distributor having first and second bifurcate flow dividers (Araki et al.; JP 2010-127601) and including a connection pipe having first and second curved portions (Shinozaki et al.; US 2010/0199695), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the refrigerant distributor and air conditioning apparatus in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 5, 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763